Citation Nr: 1315614	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  07-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder (claimed as a result of alcohol abuse).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2012, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

The Board remanded the claims to the RO, via the Appeals Management Center (AMC), in August 2012, for additional development.  The case since been returned to the Board for appellate review. 

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records dated through August 2012.  The electronic claims file also contains a report indicating that the Veteran has been incarcerated since September 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2012 remand, the Board instructed the RO/AMC to schedule the Veteran for an examination to determine the nature and etiology of the claimed psychiatric disorder.

In response to the Board's remand instructions, the Veteran was scheduled for VA examination in September 2012; however, the Veteran failed to report for the scheduled examination. The law provides that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record, in the case of an original compensation claim, or the claim shall be denied in the case of any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase.  38 C.F.R. § 3.655(b).  

In this case, a compensation and pension examination inquiry from the VA Medical Center (VAMC) in Atlanta, Georgia, reflects that there were two different addresses on file for the Veteran.  A report of contact with the VAMC compensation and pension clerk indicates that letters notifying the Veteran of the date and time of the examination were sent to both addresses.  However, all other notification letters, including a copy of the Board's remand, were sent to a third address.  These mailings have not been returned as undeliverable.  Therefore, the Board finds that is possible that the Veteran was not informed of the date and time of his examination, as notification could have been sent to an incorrect address.  

Based on the foregoing, the Board finds that good cause for failing to attend the scheduled examination has been demonstrated.  Therefore, the Board believes the Veteran should be rescheduled for examination.

Moreover, it now appears that the Veteran has been incarcerated with a confinement date beginning approximately 10 days after the scheduled examination in September 2012.  No release date is indicated.

Therefore, on remand, steps should be undertaken to obtain the Veteran's current address.  If it is confirmed that the Veteran is still incarcerated, the RO/AMC should follow the VA Adjudication Procedure Manual protocol for scheduling examinations of incarcerated veterans, including (1) attempting to arrange transportation of the veteran to a VA facility for examination; (2) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets or (3) sending a VA examiner to the correctional facility to conduct the examination.  See M21-1MR, Part III.iv.3.A.11.d.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The Veteran should be advised of the provisions of 38 C.F.R. § 3.655, regarding the consequences of his failure to report for an examination without good cause.

If the Veteran is currently incarcerated, the RO/AMC and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical and personnel records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each disorder identified, the examiner should state whether it is at least as likely as not the disorder manifested in service or within one year thereafter or is otherwise causally or etiologically related to the Veteran's military service other than alcohol abuse.  The examiner should specifically address whether the Veteran's substance abuse problems in service were indicative of a psychiatric disorder at that time.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

In making this determination, the examiner is asked to carefully consider and address the inpatient treatment records during service showing treatment for alcohol abuse with symptoms involving apprehension and tremulousness.  The examiner is also asked to carefully consider the Veteran's own statements regarding the onset and continuity of his symptomatology since service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The RO/AMC should undertake any other development it determines to be warranted.

3.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

